                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

KERRY SMITH                                                                                             PLAINTIFF
ADC #171919

v.                                        Case No. 4:21-CV-00370-LPR

LESLIE RUTLEDGE                                                                                       DEFENDANT

                                                        ORDER

            Kerry Smith filed this pro se action challenging the legality of Arkansas Senate Bill 544.1

On May 19, 2021, the Court denied Mr. Smith’s Motion to Proceed In Forma Pauperis because

Mr. Smith’s Certificate of Inmate Account and Assets indicated that Mr. Smith had $2,877.14 in

his prison account.2 The Court directed Mr. Smith to pay the $402 filing fee within 30 days of the

May 19 Order.3 The Court advised Mr. Smith that if he did not do so, his Complaint would be

dismissed pursuant to Local Rule 5.5(c)(2).4

            Mr. Smith has not paid the filing fee or otherwise responded to the May 19 Order.

Accordingly, this case is dismissed without prejudice pursuant to Local Rule 5.5(c)(2). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order or

the accompanying Judgment would not be taken in good faith.


1
     Pl.’s Compl. (Doc. 1).
2
     Court’s Order Denying IFP Motion (Doc. 8).
3
     Id. at 1-2.
4
     Local Rule 5.5(c)(2) provides:
            It is the duty of any party not represented by counsel to promptly notify the Clerk and the other
            parties to the proceedings of any change in his or her address, to monitor the progress of the case,
            and to prosecute or defend the action diligently. A party appearing for himself/herself shall sign
            his/her pleadings and state his/her address, zip code, and telephone number. If any communication
            from the Court to a pro se plaintiff is not responded to within thirty (30) days, the case may be
            dismissed without prejudice. Any party proceeding pro se shall be expected to be familiar with and
            follow the Federal Rules of Civil Procedure.
IT IS SO ORDERED this 30th day of June, 2021.



                                        ________________________________
                                        LEE P. RUDOFSKY
                                        UNITED STATES DISTRICT JUDGE




                                    2
